TALLMAN, Circuit Judge, dissenting:
The central issue in this appeal is whether the immigration judge’s adverse credibility determination is supported by specific, cogent reasons that are “substan*902tial and bear a legitimate nexus” to the finding. Wang v. INS, 352 F.3d 1250, 1258 (9th Cir.2003) (quoting Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.2002) (additional citations omitted)). The immigration judge here cited sufficient instances of inconsistency in the evidence to meet the deferential standard of review on appeal, particularly the discrepancies he observed between the stories told by the alien and his witness, Mr. Oo, and regarding the alien’s conduct underlying his claimed arrest at the rally, where we can’t say what materials he was distributing that led to his incarceration.
My dissent in Kaur v. Ashcroft, 379 F.3d 876, 890-92 (9th Cir.2004), outlines what I believe to be our proper role when reviewing an immigration judge’s adverse credibility determination. Congress appears to hold the same belief as well. See 8 U.S.C. § 1158(b)(l)(B)(iii) (2006) (credibility determination in asylum cases); id. § 1252(b)(4)(B) (“[Administrative findings of fact are conclusive unless any reasonable adjudicator would be compelled to conclude to the contrary[J”). I adhere to the views I have previously expressed and will not repeat them here. Because I believe that the standards set forth in INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), compel that we deny the petition for review, I respectfully dissent. As Judge Farris so trenchantly observed in another immigration case involving a challenge to an adverse credibility finding, “My [colleagues] and I differ on what is the appropriate appellate function. [They] would retry. I am content to review.” Li v. Ashcroft, 378 F.3d 959, 964 n. 1 (9th Cir.2004).